Citation Nr: 1108649	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for compensation and for dental treatment purposes for tooth extraction due to periodontal disease.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for periodontal disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Seattle, Washington RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Periodontal disease is not a disorder for which service connection can be granted for compensation purposes.

2.  The Veteran does not meet any of the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment for his periodontal disease.

3. The Veteran underwent a voluntary multiple tooth extraction in September 2003 at the VA medical center in Portland, Oregon.

4. The Veteran does not suffer from any additional disability as a result of the procedure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability, for purposes of disability compensation or for purposes of receiving VA outpatient dental treatment, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. § 3.381, 4.150, 17.161 (2010).

2.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151for the extraction of teeth have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that VCAA letters dated in September 2006 and January 2007 satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letters advised the Veteran what information and evidence was needed to substantiate his 1151 claim and his service connection claim for a dental disorder.  The Veteran was notified of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, SSA records and a transcript of the Board hearing.  

The Board notes that the Veteran was not provided with a VA examination with respect to his claims on appeal.  In this case, the Board finds that the evidence of record is sufficient for the Board to decide his claims.  

Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection for Tooth Extraction

The Veteran filed a service connection claim for a tooth condition.  He asserted that prior to open heart surgery at the Portland VA Medical Center, VA dentists removed all of his teeth due to infection.  The Veteran believes that it was unnecessary to remove all of his teeth and he requested that his tooth condition be evaluated as a service-connected issue.  The Veteran also indicated that he would like to receive treatment in the form of false teeth.  See Hearing Transcript at 5.    

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2010).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2010).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for periodontal disease resulting in tooth extraction of all of the Veteran's remaining teeth for compensation purposes is not warranted.  The medical records show that the Veteran was diagnosed with periodontal disease in September 2003.  The dentist recommended that his remaining teeth be removed prior to having heart valve surgery.  As noted, however, periodontal disease is not considered disabling for VA disability compensation purposes. See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no evidence that the Veteran's severe horizontal and vertical bone loss noted in a September 2003 VA treatment record has resulted in loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  

As the Veteran seeks service connection for his periodontal disease resulting in the extraction of his teeth, the claim for service connection for compensation purposes must be denied.  Where, as here, the law and not the evidence is dispositive, the claim is without legal merit and it must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to service connection for VA dental treatment, treatable carious teeth, replaceable missing teeth and periodontal disease may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2010).   Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).
 
There are various categories of eligibility for VA outpatient dental treatment, including veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Regarding entitlement to dental treatment under Class I, the evidence of record does not show that the Veteran has a service-connected compensable dental condition.  In this regard, there is no evidence that the Veteran had periodontal disease during military service or that his current periodontal disease is related to military service.  Thus, the Veteran does not qualify for Class I eligibility for VA dental treatment.  

The evidence of record does not establish eligibility for Class II treatment, one-time dental treatment for veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge, because the Veteran waited until 2006, approximately 40years after his separation from active duty service in March 1966, to apply for these benefits and such claims must be made within one year after a veteran's separation from active duty.  

The Veteran also fails to establish eligibility for Class II(a) treatment, available to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma, because there is no evidence in the record that the Veteran has a service-connected dental condition due to a combat wound or trauma.  The evidence also does not establish eligibility for Class II(b), II(c), IIR, IV or V treatment, because the Veteran does not claim and the record does not show that he was ever a POW, he filed an earlier claim for dental treatment, he is in receipt of a 100 percent disability rating for service-connected disabilities or that he participates in a rehabilitation program under 38 U.S.C. chapter 31.

The Board notes that in September 2003, the Veteran received VA treatment under Class VI because it was determined that the periodontal disease had to be treated prior to receiving heart valve surgery at VA.  There is no indication in the records that it is medically necessary for the Veteran to receive further treatment to include receiving dentures or false teeth as part of receiving care and service under 38 U.S.C.A., Chapter 17.  Therefore, the Veteran is not eligible for dental treatment under Class VI.   

Based on the foregoing, the Veteran does not fall into any eligibility class under 38 C.F.R. § 17.161.  Thus, the Veteran's claim of entitlement to service connection for dental treatment purposes is denied as he is ineligible for VA dental treatment under 38 C.F.R. § 17.161.

III.  Merits of the Claim for Compensation under 38 U.S.C.A § 1151

The Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for the removal of his teeth for VA treatment.  He contends that it was unnecessary to remove all of his teeth.  The Veteran felt that he was "held captive" by VA, because VA would not proceed with his heart valve surgery without the extraction of his teeth.  During the Board hearing, the Veteran clarified that his main issue is that VA removed his teeth and did not provide him with false teeth.  See Hearing Transcript at 5.  Thus, the Veteran essentially contends that he is entitled to compensation under 38 U.S.C.A. § 1151 because VA unnecessarily extracted his teeth and refused to provide dental benefits for dentures.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2010).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Because the Veteran in this case filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment. 38 C.F.R. § 3.358(c).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the veteran.  "Necessary consequences" are those, which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c).

In general, all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others. In such circumstances, consent is implied.  38 C.F.R. § 17.32(b) (2010).

Informed consent is defined as the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of the treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits, reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).

The regulations direct that special consent is required where a patient is to undergo an unusual or extremely hazardous treatment or procedure (defined to include irreversible sterilization), certain additional provisions must be met, including that the patient's or surrogate's signature on a VA authorized consent form must be witnessed by someone who is not affiliated with the VA health-care facility.  38 C.F.R. § 71.32(g)(1).

 The VA treatment records show that the Veteran received a dental examination in September 2003.  The Veteran was seen as a category 17, class VI.  This indicates that the Veteran received the dental treatment in September 2003 due his dental problems complicating a medical condition being treated under 38 U.S.C.A. Chapter 17 (i.e. the chapter governing access to, and provision of, VA health care).   The record shows that he was seen at the dental clinic for examination prior to heart valve surgery.  The dentist noted that the Veteran was missing teeth 1-5, 12-15, 17, 24, 25 and 29.  The Veteran had heavy plaque, heavy calculus, 3-4 mm recession and rampant caries.  X-rays of the full mouth revealed severe horizontal and vertical bone loss with bony impacted tooth #16.  The record shows that the Veteran had severe periodontal disease.  The dentist recommended extraction of all remaining teeth except for impacted tooth #16 prior to heart surgery.  The treatment records show that prior to the surgery, the surgical team reviewed the Veteran's dental history, physical exam and appropriate lab data and the attending physician concurred that the procedure was indicated.  A September 2003 VA treatment record documents that the risks and benefits of the treatment was reviewed with the Veteran and he agreed to the extraction of all remaining teeth.  Three days after the dental examination, the Veteran underwent surgical extraction of all of his remaining teeth.  The Veteran tolerated the procedure well without complications and the bleeding was controlled on dismissal.  

With regard to the Veteran's assertion that VA unnecessarily pulled his teeth, the record clearly shows that VA dental personnel recommended removal of teeth due to periodontal disease.  The Veteran was informed of the nature of the procedure and the risks associated with it and he consented on the day of the surgery.  It appears that the Veteran was aware that the purpose of the surgery was to remove all of his teeth.  The Board notes that compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the veteran.  38 C.F.R. § 3.358(c).  There is no evidence in the record, to include any assertions by the Veteran, that he incurred any additional disability as a result of VA dental treatment.  In addition, there is no medical evidence of record that supports the contention that the treatment itself was unnecessary.  The Board notes that the Veteran testified that other medical professionals informed him that he did not have to have his teeth removed prior to the heart valve surgery.  The Veteran's recitation of a medical opinion is not competent medical evidence and it cannot be used to convey a medical opinion.  See Robinette v. Brown, 8. Vet. App. 69, 77 (1995) ("the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute ''medical' evidence.").  The Veteran also testified that he had not had any problems with his teeth and that he was only missing two teeth prior to the dental examination.  However, as discussed above, the dental personnel clearly documented that the Veteran already had over 10 teeth removed prior to the examination and that he had severe periodontal disease.  As an additional disability did not result from the extraction of his teeth, there can be no showing of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, and there is no need to reach the question of whether any such symptomatology was reasonably foreseeable.   Furthermore, the lack of further VA treatment, in this case the Veteran being provided with dentures after the extraction of his remaining teeth, does not make one eligible for 38 U.S.C.A. § 1151 compensation.  

In the December 2007 substantive appeal, the Veteran argued that he was "held captive" by VA, because if his teeth were not removed, VA would not have proceeded with the heart operation.  The Board construes this as an argument that the Veteran did not provide informed consent for the procedure because he did not provide it freely.  The record shows that the Veteran indicated an understanding of the procedures and an awareness of the risks involved that had been articulated by his physician.  There is nothing to indicate in the record that at any time prior to the procedure, the Veteran objected to having his teeth extracted or that he wanted a second opinion with respect to having his teeth extracted prior to his heart valve surgery.  Thus, the Board concludes that the Veteran fully understood that he would not have any teeth after the extraction of his remaining teeth and he provided informed consent prior to the surgery.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the entitlement to compensation under 38 U.S.C.A. § 1151 for tooth extraction due to periodontal disease is not warranted.


ORDER

Entitlement to service connection for compensation and for dental treatment purposes for tooth extraction due to periodontal disease is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for periodontal disease is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


